DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 3, and 5 are allowed. Claim 4 is canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A controller for a vehicle capable of automated driving, the controller comprising: a storage unit that stores at least one predetermined traveling pattern that is used for executing a failure diagnosis of the vehicle corresponding to a specific failure; and a control unit that controls traveling of the vehicle, wherein when a diagnostic period of the failure diagnosis arrives during automated driving, the control unit determines whether or not the failure diagnosis can be executed, and when the failure diagnosis can be executed, the control unit controls the vehicle to travel based on the at least one predetermined traveling pattern, and executes the failure diagnosis based on whether or not a determined value exceeds a threshold value, wherein the control unit uses a first threshold value as the threshold value for detecting a failure in the failure diagnosis when there is no occupant in the vehicle, and the control unit uses a second threshold value as the threshold value for detecting a failure in the failure diagnosis when there is an occupant in the vehicle, and wherein the first threshold value is set at a value that makes it easier to detect the specific failure than the second threshold value.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666